DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3-4, 12-14, 16 and 19 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pietrzak (DE102010044057 A1).  Pietrzak shows the use of an apparatus (1) for adjusting a seat position for a vehicle seat, which apparatus comprises at least one support element (15) for a seat part and can be connected to a seat substructure (10), wherein the apparatus comprises at least one first limb (14) and at least one second limb (13), wherein at least one of the first and second limbs can be rotatably arranged on the seat substructure and the at least one support element (see Fig. 1), wherein a first angle a between the first limb and the support element can be adjusted by an angle adjustment device (21), wherein the at least one first limb and the at least one second limb each have a lever portion, and these are mechanically coupled, and wherein a change in the angle a causes a displacement of the at least one support element along a height axis Z, and a change in an angle of inclination of the support element (see Figs 1).  A front portion and a rear portion of the vehicle seat both move along the height direction in a first diction when the first angle is changed.   Pietrzak shows when the angle of inclination is greater than zero the front region of the support element is pivoted upwards (in Fig. 1). Regarding claim 4, there is a displacement of in the longitudinal direction as the at least one support element is displaced in the Z direction as shown in Figs. 1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pietrzak in view of Daunderer et al (3,917,211).  Pietrzak shows all of the teachings of the claimed invention except the use of a spacer to indirectly connect the second limb.  Daunderer et al. shows the use of a spacer (9) to indirectly connect a limb (8) to at least one support element (4), wherein the spacer is rotatable via an axis of rotation relative to the support element.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second limb of Pietrzak with teachings of Daunderer et al. in order to allow the support element to adjust to additional adjustment angles for a user.  
Allowable Subject Matter
Claims 2, 5-6, 8-10, 15, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
August 13, 2022